Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang US 20160192331 further in view of You US 20170230994. 


receiving the downlink control message from the base station based on the configuration of the downlink control message (abstract).

Liang is silent on the downlink control message is used to carry service data to be transmitted to the terminal.
You teaches the downlink control message is used to carry service data to be transmitted to the terminal (The first DCI may include indication information indicating whether the second DCI contains the control information or the downlink data. [0017]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Liang by the downlink control .

Claims 2, 10, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Liang and You as applied to claims 1, 9, and 17 above, and further in view of Stern-Berkowitz US 20110268028.

As shown above, some information fields of the downlink control message are used to carry the service data to be transmitted to the terminal (Liu: ([0004, 0053]).
The combination is silent on another information field of the downlink control message is used to carry layer 1 or layer 2 control signaling.
Stern-Berkowitz teaches an information field of the downlink control message is used to carry layer 1 or layer 2 control signaling (The maximum number of antennas (or antenna ports) for SRS transmission may be configured by higher layer signaling or may be signaled through Layer 1 (L1) signaling such as a downlink control information ( DCI), [0058]).
Therefore it would have been obvious to one of ordinary .


Allowable Subject Matter
Claims 3-8, 11-16, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the independent claim(s) have been considered but are moot because the section of You referred to in the current office action teaches the limitation discussed in the applicant’s response.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/RONALD B ABELSON/Primary Examiner, Art Unit 2476